Notice of Pre-AIA  or AIA  Status
The present application, on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitlight-emitting to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filight-emitting before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-12, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (Pub No. US 2020/0395418 A1, hereinafter Han).
	With regards to claim 1, Han teaches a display screen comprises a first region and a second region, wherein: 
the first region is configured as an auxiliary display region and characterized by a first color pixel pattern (see Fig. 3A, first region 20 as an auxiliary display region characterized by first color pixel pattern); 
the second region is configured as a main display region and characterized by a second color pixel pattern (see Fig. 3A, second region 10 with a second color pixel pattern); and 


With regards to claim 2, Han teaches the display screen according to claim 1, wherein the first region has a light- emitting unit different from a light-emitting unit of the second region (see Fig. 3A, first region 20 with different LIGHT-EMITTING unit than second region 10); 
the light-emitting unit in the first region comprises at least a first sub-pixel, at least a second sub-pixel, and at least a third sub-pixel (see Fig. 3A, LIGHT-EMITTING unit in 20 with three sub-pixels (i.e. RBG)); 
a number of at least one sub-pixel of the first sub-pixel, the second sub-pixel, and the third sub-pixel is different from the numbers of the other two sub-pixels (see Fig. 3A, # of G subpixel different than # of R or B subpixels).

With regards to claim 3, Han teaches the display screen according to claim 2, wherein the first region has a first plurality of light-emitting units; and the second region has a second plurality of light-emitting units (see Fig. 3A, second region 10 and first region 20 each have a plurality of LIGHT-EMITTING units).

With regards to claim 4, Han teaches the display screen according to claim 3, wherein the first region is distributed with a plurality of first-type light-emitting units; and the first-type light-emitting units are arranged in a shape of a pair of triangles sharing a common side (see Fig. 3A, examiner unclear whether applicants intended the “sub-pixels” to be arranged as a pair of triangles rather than the “light emitting units”; examiner will interpret this as “sub-pixels”: first region 20 with light-emitting units with subpixels arranged as a pair of triangles with a common side). 



With regards to claim 6, Han teaches the display screen according to claim 3, wherein the first region is distributed with second-type light-emitting units; and the second-type light-emitting units are distributed in a shape of a pair of triangles having a common vertex (see Fig. 3A, first region 20 with sub-pixels arranged as shape of pair of triangles with common vertex (i.e. R or B subpixel is common vertex)).

With regards to claim 8, Han teaches the display screen according to claim 2, wherein the light-emitting unit distributed in the second region comprises a red sub-pixel, a green sub-pixel, and a blue sub- pixel (see Fig. 3A, within second region 10, RBG sub-pixels shown).

With regards to claim 9, Han teaches the display screen according to claim 1, wherein the first region has a pixel unit density smaller than that of the second region (see Fig. 3A, first region 20 with smaller pixel unit density than second region 10).

With regards to claim 10, Han teaches the display screen according to claim 9, wherein the first region has minimum repeating units comprising one pixel unit and one first blank region, and the first blank region is capable of carrying one pixel unit (see Fig. 3A, first region 20 with minimum repeating units comprising of pixel unit and a blank region (i.e. between the individual sub-pixels), the blank space proven to be capable since the space carries the pixel unit).



With regards to claim 12, Han teaches the display screen according to claim 10, wherein the minimum repeating units distributed in two adjacent rows or columns are misaligned with each other (see Fig. 3A, repeat units R(2D)B and B(2G)R are misaligned within the two rows).

With regards to claim 19, Han teaches a display screen, comprising: 
a first region configured as an auxiliary display region and characterized by a first color pixel pattern, the first region comprising a plurality of first-type light emitting units; and 
a second region configured as a main display region and characterized by a second color pixel pattern; wherein: 
the first region has a physical pixel density smaller than that of the second region (see claim 1); 
the first-type light emitting unit comprises at least a first sub-pixel, at least a second sub-pixel, and at least a third sub-pixel (see Fig. 3A, first light emitting unit with first, second, and third subpixels within region 20); 
the first sub-pixel is a red sub-pixel, the second sub-pixel is a green sub-pixel, the third sub-pixel is a blue sub-pixel (see Fig. 3A, first, second, and third subpixel is RGB); and 
herein the first sub-pixel, the second sub-pixel, and the third sub-pixel are arranged in a triangle pair sharing a common side (see Fig. 3A, arranged as triangle pair with common side).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claims 4 and 19 above, and further in view of Jin (Pub No. US 2019/0326365 A1, hereinafter Jin).
With regards to claim 5, Han teaches the display screen according to claim 4, wherein the first-type light- emitting unit includes one of the first sub-pixel, two of the second sub-pixels, one of the third 
Han, however, is silent teaching in a longitudinal direction, the green sub-pixels are arranged in a plurality of column groups, each of the plurality of column groups comprises two columns, and the red and blue sub-pixels are distributed in an alternating manner between each of the plurality of column groups, and the plurality of column groups are directly adjacent to each other.
In the same field of endeavor, Jin teaches a configuration in which the green pixels are arranged in a plurality of column groups where by each group comprises two columns with the R and B subpixels between each plurality of column group and plurality of column groups directly adjacent to each other (see Fig. 1, G subpixels 103 arranged as a plurality of columns with the plurality of column groups directly adjacent to each other; R and B in between G column groups).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate the claimed configuration of subpixel distribution for purposes of producing a specific light pattern/color/brightness that is required/desirable for a particular application.
With regards to claim 20, Han teaches the display screen according to claim 19, wherein the first-type light-emitting unit comprises a red sub-pixel, two green sub-pixels, and a blue sub-pixel, the red sub-pixel and the blue sub-pixel respectively being positioned at a pair of vertexes of the common side of the pair of triangles, and the two green sub-pixels are respectively located at remaining vertices 
Han, however, is silent teaching the green sub-pixels being configured in a plurality of column groups, each of the plurality of column groups comprising two columns, and the red and blue sub-pixels beingPage 6 of 12Appl. No. 16/666,376Attorney Docket No.: 104703-1161289 Amdt. dated March 16, 2021Response to Office Action of January 6, 2021distributed in an alternating manner between each of the plurality of column groups, the plurality of column groups being positioned adjacent to one another in a longitudinal direction in the first region.
In the same field of endeavor, Jin teaches a configuration in which the green pixels are arranged in a plurality of column groups where by each group comprises two columns with the R and B subpixels between each plurality of column group and plurality of column groups directly adjacent to each other (see Fig. 1, G subpixels 103 arranged as a plurality of columns with the plurality of column groups directly adjacent to each other; R and B in between G column groups).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate the claimed configuration of subpixel distribution for purposes of producing a specific light pattern/color/brightness that is required/desirable for a particular application.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung and further in view of Takagi et al. (Pub No. US 2018/0198980 A1, hereinafter Takagi).
With regards to claim 16, Chung teaches a display apparatus comprises:  
2a display screen comprising a first region and a second region, wherein the first 3region has a physical pixel density smaller than that of the second region (see claim 1).  
Chung, however, does not teach 4an under-screen photosensitive module sensing light coming through the first 5region of the display screen.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a photosensitive module to the display screen for purposes of visual communication applications as taught by Takagi.

With regards to claim 17, Takagi teaches the display apparatus according to claim 16, wherein the under-screen 2photosensitive module comprises at least one of a photoelectric sensor and a front-facing camera (see Fig. 5 for example, image sensor from camera).

With regards to claim 18, Chung and Takagi are silent teaching the display apparatus according to claim 16, wherein the under-screen 2photosensitive module is embedded in a depth ranging from 4 mm to 6 mm under the display 3 screen.
It would have been obvious to one of ordinary skill to determine the optimum depth (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would incorporate the module in the claimed depth to provide the optimal viewing angle for visual communication applications.


Allowable Subject Matter
Claims 14 and 15 are allowed.

Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML